Citation Nr: 1034666	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a liver disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



      `INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently diagnosed with a liver disability, 
characterized as moderate steatosis and borderline non-alcoholic 
fatty liver disease.  He attributes his current liver disability 
to in-service laboratory findings of elevated triglycerides.   

Blood work was taken in conjunction with a December 2002 
"retirement" examination and it shows that the Veteran had 
elevated cholesterol.  Moreover, according to an April 2003 pre-
discharge "QTC" examination report, the Veteran had a high 
level of alanine aminotransferase (ALT, or also known as SGPT), 
which are enzymes largely found in the liver.  At that time, the 
Veteran's ALT level was 63 (with a reference range from 0-50 U/L) 
and such finding was noted by the examiner to be in the "upper 
limits of normal..."  The fasting glucose results were also in the 
upper limits of normal and a family history of diabetes was 
noted. 

After service, VA laboratory reports dated in December 2003 and 
June 2004 show elevated SGPT levels.  The Veteran tested negative 
for autoimmune hepatitis, viral hepatitis B and C, but a liver 
biopsy taken in August 2006 shows a diagnosis of moderate 
steatosis and "borderline" nonalcoholic fatty liver disease.  

Given the current liver disability, the elevated ALT and 
cholesterol findings during service, and the Veteran's 
contentions, the Board finds that a VA examination is necessary.   
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has not yet been afforded a VA examination to ascertain the 
etiology of his current liver disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of any current liver 
disability.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including an audiogram, should be 
conducted.

All pertinent pathology, to include 
nonalcoholic fatty liver disease, should be 
noted in the examination report.  For any 
liver disability diagnosed, the examiner 
should express an opinion as to whether 
there is a 50% probability or greater that 
any such disability had its clinical onset 
in service or is otherwise related to 
active service.  The examiner should 
reconcile any opinion with the findings of 
elevated cholesterol (December 2002) and 
ALT (April 2003) shown during service, as 
well as the elevated cholesterol and ALT 
findings, liver ultrasound results, and 
liver biopsy results shown after discharge 
from military service.  The examiner should 
provide a comprehensive report, including a 
complete rationale for any conclusions 
reached.

2.  After the development requested above 
has been completed, the RO should 
readjudicate the Veteran's service 
connection claim for a liver disability.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.

No action is required of the Veteran until he is notified by the 
AMC/RO; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  Thereafter, the case should be 
returned to the Board, if in order.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


